DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/21 has been entered. Currently. Claims 1-7, 10-17, and 20-23 are pending, of which claims 21-23 are newly added.

Response to Arguments

Applicant's arguments filed 9/29/21 have been fully considered but they are not persuasive. 
The applicant asserts Salgado (US 2011/0267642) fails to teach or suggest generating a screen for updating filter information, as set forth in claims 1, 11, and 20. The Examiner restfully disagrees as Salgado does disclose the above mentioned feature. Particularly, Salgado discloses printing device accessibility rules associated with the multiple printing device print driver 114 that are used to further filter printing devices for which a user can select for printing. First, printing devices proximal to terminal 110 are discovered. Then, the printing device list is 114 can provide a simple user interface for adding or removing device access rules. When a user of the terminal 110 selects to print using the multiple printing device print driver 114, the multiple printing device print driver 114 can perform its normal discovery of devices in the terminal user's current location. It can then filter the list of discovered printers based on its device access rules and may only present discovered printing devices that meet these rules to the terminal user (para 27). As such, printing devices are initially filtered by proximity and then further filtered by the accessibility rules. A user interface is used to set the accessibility rules and to view the printing devices to be selected based on the accessibility rules (Fig. 3). Therefore, Salgado discloses generating a screen for updating filter information, as set forth in claims 1, 11, and 20.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 6, 9-13, 16, 17, and 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salgado et al. (US 2011/0267642), cited in the IDS dated 6/16/21.
Regarding claims 1, 11, and 20, Salgado discloses an image processing system, a method performed by an information processing terminal configured to communicate with a plurality of image processing apparatuses, and an information processing terminal configured to communicate with a plurality of image processing apparatuses, the information processing terminal comprising: 
a display (see Fig. 1 and para 21, terminal 110 includes a display 115); 
110 includes a network interface 112 for connecting to a network); 
a memory that stores original filter information for filtering out apparatus information about image processing apparatuses (see Fig. 1 and paras 15, 20, and 35, terminal 110 includes memory 117 for storing accessibility rules used to filter out discovered printing devices); and 
a processor (see para 15, controller 113) configured to: 
upon receipt of a user input for selecting an image processing apparatus function, control the network interface to broadcast a first request for apparatus information to each of the image processing apparatuses connected to the network (see paras 17, 24-27, 33, and 36, network interface 112 discovers printing devices proximal to terminal 110), 
upon receipt of a user input for updating filter information, generate a first screen for the display on which the original filter information can be updated (see para 27, the multiple printing device print driver 114 can provide a simple user interface for adding or removing device access rules, these can be changed after devices have been discovered to filter down the results),
receive the apparatus information from each of the image processing apparatuses (see Fig. 3 and para 39, the discovery process includes receiving printer device capabilities and information, such as color or monochrome or duplex capabilities),
receive updated filter information entered via a first screen (see para 27, the multiple printing device print driver 114 can provide a simple user interface for adding or removing device access rules, these can be changed after devices have been discovered to filter down the results),
compare the received apparatus information for each of the image processing apparatuses to the updated filter information, based on the comparison, filter out the received apparatus information for at least one of the image processing apparatuses, and after the filtering based on the comparison, generate a second screen for the display presenting a list of 
Regarding claims 2 and 12, Salgado further discloses wherein the processor is further configured to, upon selection of one of the listed image processing apparatuses, control the network interface to transmit a second22PATENT ATTY DKT NO. TAI/2932USrequest for performing a function to the selected image processing apparatus (see paras 37 and 39, at least one filtered discovered printing device is displayed to a user and when a printing device is selected by the user a print job is then sent to the selected printing device).  
Regarding claims 3 and 13, Salgado further discloses wherein the original and updated filter information each include a setting value regarding whether or not the image processing apparatuses have a particular hardware component (see paras 26-27 and 33, a filtering process is performed based on user set accessibility rules, such as device capability or other criteria, color printing would require specific hardware, such as color print cartridges), and 
the apparatus information for each of the image processing apparatuses indicates whether the image processing apparatus has the particular hardware component (see Fig. 3 and paras 39, printing devices and associated capabilities/information is displayed to a user).
Regarding claims 6 and 16, Salgado further discloses wherein the original and updated filter information each include a setting value regarding whether or not the image processing apparatuses conform to a particular law, and 4the apparatus information for each of the image processing apparatuses indicates whether the image processing apparatus conforms to the particular law (see Fig. 3 and paras 25-27, 33, and 39, printing devices can be filtered in a plurality of ways, such as, 1) by manufacturer, 2) by product family, 3) by individual model, 4) by printing device IP address, 5) by speed range, and 6) by device capability, such as color 
Regarding claims 7 and 17, Salgado further discloses wherein the original and updated filter information each include a setting value regarding whether or not the image processing apparatuses provide a particular function (see paras 26-27 and 33, a filtering process is performed based on user set accessibility rules, such as device capability or other criteria, such as color printing), and 
the apparatus information for each of the image processing apparatuses indicates whether the image processing apparatus provides the particular function (see Fig. 3 and paras 39, printing devices and associated capabilities/information is displayed to a user).
Regarding claim 10, Salgado further discloses wherein the first request for the apparatus information is broadcast over a wireless network (see para 14, network 150 can be any number of networks, including wired and wireless types).
Regarding claims 21-23, Salgado further discloses wherein upon the generation of the first screen, the first screen displays at least one of a character string that can be edited and an option that can be either selected or deselected (see para 27, para 27, the multiple printing device print driver 114 can provide a simple user interface for adding or removing device access rules, these can be changed after devices have been discovered to filter down the results, the user can then select a printing device from the list).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Salgado as applied to claims 1, 3, 11, and 13 above, and further in view of Byer et al. (US 2014/0036287).
Regarding claims 4 and 14, Salgado does not disclose expressly wherein the particular hardware component is an optional component attachable to the image processing apparatus.
Byer discloses wherein the particular hardware component is an optional component attachable to the image processing apparatus (see para 64, a user can filter by folding, binding, booklet making, etc., which require a hardware component, which is typically an optional attachable component).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the hardware component filtering, as described by Byer, with the system of Salgado.
The suggestion/motivation for doing so would have been to provide a user with all possible printer capability filtering options thereby increasing user friendliness and overall system efficiency.
Regarding claims 5 and 15, Salgado does not disclose expressly wherein the original and updated filter information each include a setting value regarding whether or not the image processing apparatuses have received an authentication, and the apparatus information for each of the image processing apparatuses indicates whether the image processing apparatus has received the authentication.
102, a username and password are used for authentication).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the authentication process, as described by Byer, with the system of Salgado.
The suggestion/motivation for doing so would have been to ensure proper security by only providing authenticated users the ability to perform filtering options thereby increasing user friendliness and overall system efficiency.
Therefore, it would have been obvious to combine Byer with Salgado to obtain the invention as specified in claims 4-5 and 14-15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677